Matter of Santiago v O'Neill (2020 NY Slip Op 03996)





Matter of Santiago v O'Neill


2020 NY Slip Op 03996


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11837 100856/18

[*1] In re Danny Santiago, Petitioner-Respondent,
vJames O'Neill, etc., et al., Respondents-Appellants.


James E. Johnson, Corporation Counsel, New York (Jonathan A. Popolow of counsel), for appellants.
Goldberg & McEnaney, LLC, Port Washington (Jeffrey L. Goldberg and Timothy McEnaney of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (John J. Kelley, J.), entered February 19, 2019, annulling the determination, dated March 15, 2018, of respondent Board of Trustees of the Police Pension Fund, Article II, which denied petitioner accidental disability retirement (ADR) benefits, unanimously reversed, on the law, the judgment vacated, the petition denied, and the proceeding brought pursuant to CPLR article 78, dismissed, without costs.
The denial of ADR benefits to petitioner is not arbitrary and capricious because members of the Board of Trustees determined that petitioner's traversing of unfamiliar staircases in unfamiliar locations is a routine risk of a police officer's job (see Matter of Starnella v Bratton , 92 NY2d 836, 839 [1998]). Moreover, the Board observed that the steps on which petitioner tripped do not appear to be defective or damaged, and the lip that caused the injury appears to be a permanent part of the design of the staircase and was painted yellow.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK